DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 1/11/2021 in which claims 1, 5, 9, 10 have been amended. Claims 7, 11-15, 23-24 and 26 are cancelled. Currently claims 1-6, 8-10, 16-22 and 25 are pending for examination in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of copending Application No. 16/064,421 (reference application) in view of Bespak (EP 0808635 A2). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-21 fully cover the subject matter claimed in claims 1, 3 and 17. Bespak teaches it is known to include a hollow pillar (25) defining a lumen therein (see figure 3). It would have been obvious to one of ordinary skill in the art to have included the hollow pillar as taught by Bespak for allowing a restricted flow therethrough even when the tubular element flexes inward. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 16, 17 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bespak (EP 0808635 A2).
Regarding claim 1, Bespak discloses a flow governor for use in a medicinal inhaler, the flow governor comprising:
a tubular element (elastomeric sleeve 40) that defines at least a portion of an air flow path (see figure 3), the tubular element comprising at least one flexible wall configured to flex inwardly in response to an air flow in the air flow path (col. 4, lines 8-15); and
an internal support structure (25), located within the tubular element (see figure 3) and configured to preserve at least a predetermined cross- sectional area (area defined by the exterior of 25) of the air flow path within the tubular element when the at least one flexible wall of the tubular element flexes inwardly (col. 4, lines 13-15), wherein the internal support (25) structure includes a hollow pillar defining a lumen therein (see figure 3).

Regarding claim 2, Bespak further discloses wherein the tubular element is substantially bistable between an uncollapsed state and a collapsed state (as set forth in applicant’s disclosure on page 21, bistable is tending to be in one of two states at any time (col. 4, lines 8-15; fully closed and fully open).

Regarding claim 3, Bespak further discloses wherein the internal support (25) structure is rigid relative to the tubular element (col. 4, lines 8-15 explain that 40 flexes inward and the opening through 25 is maintained such that the examiner takes the position that 25 is more rigid than elastomeric and flexible component 

Regarding claim 4, Bespak further discloses wherein the internal support structure (25) has a base having an outer wall (see figure below), and wherein an end of the tubular element is stretched over the outer wall of the base of the internal support structure (see figure below). The examiner notes “stretching over” is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

    PNG
    media_image1.png
    1002
    889
    media_image1.png
    Greyscale

Regarding claim 5, Bespak further discloses wherein the air flow path through the flow governor includes a space between an outer wall of the internal support structure (25) and the tubular element (40), and a lumen of the hollow pillar (see figure 3 showing the flow through 25 and between 25 and 40). 

Regarding claim 6, Bespak further discloses wherein the internal support (25) includes a transverse cross-sectional shape comprising at least one of the capital English letters selected from B, C, D, E, H, M, N, O (annulus 25), S, V, W, X and Z.

Regarding claim 16, Bespak further discloses wherein the internal support (25) includes at least one rib (see figure 3, at right side of 25 wherein a rib protrudes outwardly) that protrudes substantially orthogonally with respect to the at least one flexible wall of the tubular element (the examiner takes the position that the rib as defined above protrudes substantially orthogonally; see below).

    PNG
    media_image2.png
    1002
    889
    media_image2.png
    Greyscale

Regarding claim 17, Bespak discloses a medicinal inhaler (figure 1) comprising at least one flow governor of claim 1 (see claim 1 above) positioned in fluid communication with an air flow path (see annotated figure) of the medicinal inhaler. 

    PNG
    media_image3.png
    1106
    794
    media_image3.png
    Greyscale


Regarding claim 20, Bespak discloses a medicinal inhaler (figure 1) comprising:
	a housing (11) comprising
		a tubular sleeve portion (see 11 forming a sleeve around 12) dimensioned to receive a canister (12) comprising a medicament, and 
		a patient port (14);
	an air flow path (from left to right of figure 1; entering at flow governor and exiting at 14) including an air inlet (inlet into governor of figure 3) and an air outlet (at 14), wherein the air outlet is defined by the patient port (see figure 1); and
	a flow governor of claim 1 (see claim 1) positioned in the air flow path of the medicinal inhaler (see figure 1). 

Regarding claim 21, Bespak further discloses wherein the medicinal inhaler is a pressurized metered dose inhaler (pMDI) (col. 2, lines 31-36).

Regarding claim 22, Bespak further discloses wherein the flow governor (as set forth for claim 17 above) is positioned in a dedicated flow path (see annotated figure 1 above) of the medicinal inhaler, wherein the dedicated air flow path includes an air inlet open to ambience (to left of figure 1) and an air outlet in fluid communication with the air flow path of the inhaler (see annotated figure 1 above), and wherein the flow governor is positioned between the air inlet and the air outlet of the dedicated air flow path (see annotated figure 1 above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papania (US 2009/0223513 A1) in view of Bespak (EP 0808635 A2).
Regarding claim 18, Papania discloses a medicinal inhaler (figure 1) comprising at least two flow paths (464) positioned in fluid communication with an air flow path of the medicinal inhaler (see figure 14) arranged in parallel (within flow paths of 464; see figure 14).
Although Papania does not explicitly state using the flow governor of claim 1 in the at least one flow path, Bespak discloses the flow governor of claim 1 (see claim 1) in a flow path.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Papania to include the flow governor of Bochan in the at least two flow paths through 464 as taught by Bespack in order control air flow (col. 3, lines 51-54; col. 4, lines 8-15).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bespak (EP 0808635 A2) in view of Souza (US 3,822,720).
	Regarding claim 19, Bespak discloses a medicinal inhaler (figure 1) with at least one flow governor (figure 3) of claim 1 (see claim 1 above) positioned in fluid communication with an air flow path (flow path from left to right of figure 1) of the medicinal inhaler. 
	Bespak does not explicitly disclose two flow governors arranged in series. 
However, Souza teaches that it is known to include at least two flow governors (31, 32) in series (figures 6a-6c).
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Bespack wherein the at least two flow governors are arranged in series as taught by Souza for the benefit of redundant valves. This way if one fails, the other valve will still operate.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bespak (EP 0808635 A2) in view of Bonney et al. (US 6,651,651 B1).
Regarding claim 25, Bespak as modified discloses the claimed invention substantially as claimed as set forth for claim 17 above. Bespak does not explicitly state a pressure sensor is located in the air flow path of the inhaler and upstream of the flow governor.
However, Bonney teaches it is known to provide a pressure sensor (15, 20, 13, 20) within an inhaler (figure 2) and thus it would be within the airflow path of the medicinal inhaler and upstream of the flow governor of Bespak.
.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the prior art of Bochan (US 3,324,877) shows a two pillar structure with a cross-member between the two pillars (see figures 2-4), it would be impermissible hindsight to modify Bespak to include this structure but only make either one or both pillars hollow. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785